DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/09/2020 has been entered.
 Response to Amendment
The amendment, filed 10/5/2020, have been fully considered and reviewed by the examiner.  The examiner notes the amendment to claims 1, 2 and the cancellation of claim 12.  Claims 1-11 and 13-14 remain pending in the instant application.
Response to Arguments
The nonstatutory double patenting rejection over 15/999,189 set forth in the prior Office action have been maintained.  Applicant requested that the double patenting rejections be held in abeyance until the other grounds of rejection have been resolved.  In view of the amendment, the ODP rejection over 16192176 has been withdrawn.
In response to Applicant’s amendments to claim 1, the claims has withdrawn the prior art rejection of record.  Applicant's arguments filed 10/9/2020 have been fully considered but they are directed to claim amendments and therefore deemed moot and addressed in the rejection that follows.  Additionally, the applicant’s arguments related to Reimer have already 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 and 13-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of copending Application No. 15/999,186. Although the claims at issue are not identical, they are not patentably distinct from each other because while Application No. 15/999,186 does not state that the native oxide layer on its metal alloy coated steel strip is maintained during downstream steps, the claims of Application No. 15/999,186 are directed to the control of pH and temperature of the cooling water which necessarily results in the maintenance of the native oxide layer downstream.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-11 and 13-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Komatsu et al. (US 6,677,058) in view of Riemer et al. (US 2009/0098295) and Carey, II et al. (US 2004/0213916).
Komatsu is directed to a method of forming a coating of Al-Zn-Si-Mg alloy on a steel strip by hot dip coating of steel strip into a bath of molten metal alloy comprising Al (4 to 15%), Si (0.002-0.05%), Mg (1-4%) and balance Zn and forming what can reasonably be considered an Al-Zn-Si-Mg layer on the exposed of the steel strip (column 3, lines 15-35) due to the presence of these materials in the bath as claimed and coating.   As for the claimed amounts, the prior art discloses ranges that overlap the claimed ranges and therefore make obvious the claimed molten ally bath.    
Komatsu does not specifically teach that a native oxide layer is formed on the metal alloy coating surface, however a native oxide layer would necessarily form since the coating and subsequent cooling and heating steps of Komatsu take place in air (see e.g. air jet cooler Example 1) do not take place in reducing or inert atmosphere and thus they occur in an atmospheric oxygen-containing environment.    Komatsu also explicitly disclose the presence of the a readily oxidizing element so as to migrate to the outermost surface during the solidification process or even after the solidification process and such readily oxidizes and has a very powerful affinity for oxygen and stabilizing effect on Al Oxide, and therefore further supports the presence of the native oxide during the solidification (abstract, “stabilize the oxidation state of the plating surface layer Al and Mg”, column 5, lines 20-50).  This native oxide 
Komatsu additionally teaches a step of cooling with cooling water after the coating step, conditioning the surface of the cooled coated strip with a layer in a roller section (see Figure 1 and accompanying text, paragraph bridging column 3-4), passivating the surface of the conditioned strip to provide a resistance to wet storage and early dulling by passivation in a passivation section (see Figure 1 and accompanying text, paragraph bridging column 3-4, see also substantial prevention of “surface luster degradation”, i.e. early dulling at column 4, lines 55-68, Example 4 as it relates to the passivation treatment).  As for the “resistance to wet storage”, the examiner notes that such a claim requirement is a result of process steps and therefore the prior art that discloses the same process steps would result in some degree of resistance to wet storage as claimed.  In other words, Komatsu discloses corrosion protection and therefore would include at least some “resistance” to wet storage due to the presence of the corrosion protection layers.
As discussed above, Komatsu discloses the cooling process with water and controlling the temperature; however fails to disclose the claimed particulars of a water cooling process.  Riemer et al. is cited for its teachings of a method of forming a coating of a zinc alloy (see claim 1) on a steel strip to form a metal alloy coated steel strip (paragraphs [0010] and [0027)) and forming a zinc alloy coating on exposed surfaces of the steel strip.  Riemer et al. teaches that a native oxide layer forms on the strip after metal coating (paragraph [0010]).  Riemer et al. teaches the desire to leave the native oxide layer intact by using a water-based cooling process to reduce 
With respect to the limitation in claim 1 that the pH of cooling water be in the range of 5-9, as well as dependent claims 3-5, it is noted that Riemer et al. teaches that the pH of the cooling water should be in the range of 5-12.5 (paragraph [0022]), which encompasses the claimed range.  Overlapping ranges are prima facie evidence of obviousness.  It would have been obvious to one having ordinary skill in the art to have selected the portion of Riemer et al.’s pH range that corresponds to the claimed range.  In re Malagari, 184 USPQ 549 (CCPA 1974).  
With respect to the limitation in claim 1 that the temperature of the cooling water is in the range of 25-80 C, as well as dependent claims 6-9, Riemer et al. teaches that the temperature of the cooling water should be less than 42 degrees C (paragraph [0016]).  It is noted that overlapping ranges are prima facie evidence of obviousness.  It would have been In re Malagari, 184 USPQ 549 (CCPA 1974). 
As to claim 2, Komatsu disclose a passivation solution (see Example 4).  Additionally, Riemer et al. teaches that the formation of the native oxide layer passivates the surface and increases its corrosion resistance in paragraph [0010], and teaches in paragraph [0019] and [0021] that its water-based cooling method maintains the oxide layer thereon.
As to claim 10, Riemer et al. teaches that the pH may be adjusted by the addition of buffering ions.  While Riemer et al. does not specifically teach adding an acid to achieve the optimum pH value, it would have been obvious to one having ordinary skill in the art to have added an acid as the ionic buffering substance in the case that a lower pH is needed to achieve a pH in the disclosed range since acids are well known ionic species used to lower pH of a solution.
As to claim 11, Riemer et al. teaches that the final temperature of the steel sheet is preferably 20-120 C (paragraph [0017]).  Komatsu discloses cooling to less than 70C (Example 1) and discloses 30C at end of water quench (Table 2).  It would have been obvious to one having ordinary skill in the art to have selected the portion of Riemer et al.’s final sheet temperature range that corresponds to the claimed range because overlapping ranges are prima facie evidence of obviousness.
As to claim 13, the method of Komatsu in view of Riemer et al. would necessarily result in a metal alloy coated steel strip having a native oxide layer thereon.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TUROCY whose telephone number is (571)272-2940.  The examiner can normally be reached on Mon, Tues, Thurs, and Friday, 7:00 a.m. to 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/DAVID P TUROCY/Primary Examiner, Art Unit 1718